

Exhibit 10.2


CONSULTING AGREEMENT


THIS AGREEMENT is made as of the 12th day of July, 2010.


BETWEEN:


   
Jean-Paul Langlais, a resident of The Bahamas



   
(hereinafter referred to as the “Consultant”)



   
- and -



   
iMetrik M2M Solutions Inc,

   
a Corporation incorporated under the

   
laws of Nevada



   
(hereinafter referred to as the “Company”)



WHEREAS the Company wishes to employ the services of the Consultant in
accordance with the by-laws of the Company;


AND WHEREAS the parties hereto desire to set out the understanding reached
between them in a written agreement;


NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants and agreements herein contained and for other good and valuable
consideration (the receipt and sufficiency whereof is hereby acknowledged), the
parties hereto hereby agree with each other as follows:


1.00           TERM


1.01           This Agreement shall be for a one (1) year term and thereafter
shall, in the absence of notice of cancellation by one party to the other, be
automatically deemed to be renewed, on the same terms and conditions set out
herein, by the parties, for successive one (1) year terms.

 
 

--------------------------------------------------------------------------------

 
- 2 -


2.00           DUTIES


2.01           The Consultant shall provide sales, marketing, corporate
development and management consulting services relating to the corporate
activities of the Company, in general, including: sales and marketing plans,
management structure, execution of acquisitions and divestitures; business and
finance advice; analysis and negotiation of the terms and conditions relating to
underwriting and/or financing arrangements; and coordination of promotional,
marketing and investor identification efforts, as may from time to time be
prescribed by the Board of Directors of the Company (the “Consultant’s
Services”).


The Consultant shall also provide management and administrative services as may
from time to time be prescribed by the Board of Directors of the Company.


2.02           The Consultant shall comply with all lawful instructions and
directions given to it by the Board of Directors.


3.00           TIME AND ATTENTION


3.01           During the term of this Agreement, the Consultant shall devote
significant time and attention, whether through (at the Consultant’s discretion)
employees, officers, agents or sub-contractors, to the performance of the
Consulting Services, as is deemed necessary by the parties in the circumstances
from time to time.


3.02           The Company acknowledges that the Consultant is free to pursue
other activities during the term hereof, subject to Article 8.0 herein, and is
not devoting its full time and energies to the Company.


4.00           FEE


4.01           During the term of this Agreement, the Consultant shall be paid a
fee at the rate of Ninety Six Thousand Dollars ($96,000) per annum.  Such fee
shall be paid to the Consultant in equal monthly installments, in advance.  At
the option of the Consultant, such fee may be paid in free trading common shares
in the capital stock of the Company.  If the Consultant elects to receive such
common shares as payment, said payment shall be made in advance for the ensuing
month.

 
 

--------------------------------------------------------------------------------

 
- 3 -


For the purposes of this Agreement, “market rate” shall mean the average bid
price of the common shares of the Company over the twenty (20) trading days
preceding the request date by the consultant.


5.00           EXPENSES


5.01           The Consultant shall be entitled to claim reimbursement for all
reasonable business expenses incurred by the Consultant in the course of its
duties.


6.00           TERMINATION


6.01           This Agreement may only be terminated for legal cause, except as
set out below.


6.02  
The Company may terminate this Agreement at any time, with cause, upon providing
not less than thirty (30) days’ prior written notice, and by paying to the
Consultant on the termination date so set all monies due and owing to the
Consultant together with a cash amount equal to one-half of all payments which
would otherwise accrue for the remaining period of the current term.



Such payments are made in lieu of any damage claim by the Consultant for such
early termination who, in consideration of receipt of same, hereby expressly
waives the right to make such a claim. The Company acknowledges that the
Consultant has expended significant time and expense in preparing itself to deal
with its duties under this Agreement, and that the payments contemplated hereby
are reasonable.  Any such payments should be treated as liquidated damages of
the Consultant.


In the event that the Consultant elected to receive its fee payments in capital
stock in lieu of cash, as contemplated by sub-paragraph 4.01, it shall not be
required to return any such securities, and if the deemed value thereof exceeds
the amount otherwise due hereunder, the Consultant shall be entitled to retain
same in full satisfaction of such payments.


6.03           No early termination of this Agreement pursuant to sub-paragraph
6.01 or 6.02 shall serve to relieve the parties of their obligations under
Articles 7.00, 8.00 or 9.00 hereof.



 
 

--------------------------------------------------------------------------------

 
- 4 -


7.00           CONFIDENTIAL INFORMATION


7.01           For the purposes of this Agreement, “Confidential Information”
shall mean all data and information (either oral or in a tangible form) that may
be disclosed by the Company, including but not limited to inventions,
discoveries, processes, and know-how; product information; research and
development information; information relating to actual and potential customers;
financial data and information; business plans; marketing materials and
strategy, information relating to details of operations, commercial
relationships, or negotiations of the Company; and any other information
regarding the foregoing that is not generally known to public or competitors of
the Company and that the Company discloses to the Consultant hereunder or that
the Consultant obtains as a result of an inspection of or visit to the Company’s
premises. Failure to include a confidentiality notice on any materials disclosed
to the Consultant shall not give rise to an inference that the information
disclosed is not confidential.


7.02           For the purposes of this Agreement, “Confidential Information”
shall also mean all data and information (either oral or in tangible form) that
may be disclosed by the Consultant to the Company that was not expressly
produced, procured or otherwise acquired by the Consultant and provided to the
Company under the terms of this Agreement.


7.03           Confidential Information shall not include information that
either party can establish: was generally known to the public at the time of the
disclosure (other than as a result of a breach of this Agreement); was legally
in the possession of the relevant party at the time of disclosure, as evidenced
by its written records; was independently developed by the party, as evidenced
by its written records; was lawfully obtained from a third party owing no
obligation of confidentiality; or was later published or generally disclosed to
the public.


7.04           The parties agree that during the term of this Agreement and
following the termination of the Agreement herein, it will not:
 
 
(a) 
disclose to anyone, except in the course of the relationship created hereunder,
or 

 
 
(b)
use for its own purposes or for any purposes except those contemplated hereby




 
 

--------------------------------------------------------------------------------

 
- 5 -


any Confidential Information. This restriction shall cease to apply to
information, which becomes available to the public generally otherwise than by
the Consultant’s, or the Company’s, as the case may be, default.


7.05           Each party acknowledges that a breach or threatened breach by the
other of any provision of this Agreement will result in the non-breaching party
suffering irreparable harm, which cannot be calculated or fully or adequately
compensated by recovery of damages alone. Accordingly, the parties agree that,
in addition to any other relief or remedy to which the breached party becomes
entitled, that party shall be entitled to interim and permanent injunctive
relief, specific performance and other equitable remedies.


8.00           NON-COMPETITION


8.01           Unless the prior written consent of the Company is obtained, the
Consultant shall not, for so long as this Agreement or any renewal of this
Agreement is in effect, and for a period of one (1) year after the termination
of this Agreement or renewal of this Agreement, directly or indirectly in any
manner whatsoever including, without limitation, either individually, in
partnership, jointly or in conjunction with any other person or entity, or as
employee, principal, agent, director or shareholder of any other entity:



 
(a)  
carry on or be interested in, whether as a shareholder, investor, lender,
licensee or otherwise, any business which competes in a material way with any
business carried on by the Company or any of its subsidiaries; except that it
may hold, for  investment purposes only, up to five percent (5%) of the issued
securities of any class of any company if the securities are listed and
publicly-traded on a stock exchange; and



 
(b)
be a consultant or an employee or a director or officer in any capacity in any
business, which competes in a material way with any business, carried on by the
Company, or any of its subsidiaries.



8.02           This non-competition covenant shall have no geographic
restrictions





 
 

--------------------------------------------------------------------------------

 
- 6 -


8.03           It is understood by the parties that every provision, paragraph
and sub-paragraph and this Article 8 and every part thereof is hereby declared
to be separate and distinct and is intended to be severable.  If any provision,
paragraph or sub-paragraph of this Article 8 or any part thereof is determined
to be void or unenforceable in whole or in part by any court of competent
jurisdiction, it shall not be deemed to affect or impair the validity or any
other provision, paragraph or sub-paragraph of this Article 8 or any other part
this Agreement herein.


9.00           NON-SOLICITATION


9.01           Neither party shall during this Agreement for so long as this
Agreement or any renewal of this Agreement is in effect, and for a period of one
(1) year after the termination of this Agreement or renewal of this Agreement,
directly or indirectly:


 
(a)
attempt to solicit, entice away, engage or employ any person employed by the
other, or any of its subsidiaries, at the date of termination or during the
three (3) months immediately prior to termination; or



 
(b)
procure that such a person be engaged or employed by any other business which
competes in a material way with any business carried on by the other at the date
of termination; or



 
(c)
approach or attempt to solicit any of the sponsors, customers, or persons, firms
or corporations that do business with the other, or its subsidiaries.



10.00         NOTICE


10.01         All notices, requests, demands or other communications
(collectively, “Notices”) by the terms hereof required or permitted to be given
by one party to any other party, or to any other person shall be given in
writing by personal delivery or by registered mail, postage prepaid, or by
facsimile transmission to such other party as follows:



 
(a)  
To the Company:






 
 

--------------------------------------------------------------------------------

 
- 7 -

 
   
 (b)      To the Consultant:

   
 Suite 205A - Saffrey Square

   
 Bank Lane & Bay Street

   
 P. O. Box N-9934
Nassau, Bahamas

 
or at such other address as may be given by such person to the other parties
hereto in writing from time to time.


All such Notices shall be deemed to have been received when delivered or
transmitted or, if mailed, 48 hours after 12:01 a.m. on the day following the
day of the mailing thereof. If any Notice shall have been mailed and if regular
mail service shall be interrupted by strikes or other irregularities, such
Notice shall be deemed to have been received 48 hours after 12:01 a.m. on the
day following the resumption of normal mail service, provided that during the
period that regular mail service shall be interrupted all Notices shall be given
by personal delivery or by facsimile transmission.


11.00         GOVERNING LAW


This Agreement shall be governed by and construed in accordance with the laws of
The Bahamas and the laws of The Bahamas applicable therein.


12.00         ENTIRE AGREEMENT


12.01         This Agreement constitutes the entire Agreement between the
parties with respect to all of the matters herein and its execution has not been
induced by, nor do any of the parties rely upon or regard as material, any
representations or writings whatever not incorporated herein and made a  part
hereof and may not be amended or modified in any respect except by written
instrument signed by the parties hereto. Any schedules referred to herein are
incorporated herein by reference and form part of the Agreement.


13.00         ENUREMENT



 
 

--------------------------------------------------------------------------------

 
- 8 -


13.01         The provisions of this Agreement shall enure to the benefit of and
be binding upon the administrators, successors and assigns of the Consultant and
the Company.


14.00         HEADINGS FOR CONVENIENCE ONLY


14.01         The division of this Agreement into articles and sections is for
convenience of reference only and shall not affect the interpretation or
construction of this Agreement.


IN WITNESS WHEREOF this Agreement has been executed by the parties hereto as of
the date first above written,


 
Jean-Paul Langlais







 
Per:_______________________________







 
iMetrik M2M Solutions Inc.





 
Per:_______________________________

 
 
I have the authority to bind the corporation




















 
 

--------------------------------------------------------------------------------

 
